DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/21 has been entered.

				Claim Status
Claims 41, 42, 43, 45, 46, 48, 58, 59, 60, 61, 63, 64, 65, 67, 68, 69, 70, 71, and 78 are pending and are examined and claims 1-40, 44, 47, 49-57, 62, 66, 72-77 are cancelled as per the RCE.

Specification
The disclosure is objected to because of the following informalities: spelling of “choromoionophore-I, choromoionophore-II …. choromoionophore-XVII” etc. appears incorrect. Should the spelling be chromoionophore?  Appropriate correction is required.

Please 
1) add the chemical names of each of these compounds Three examples for chemical names include: chromoionophore IV is (5-Octadecanoyloxy-2-(4-nitrophenylazo)phenol, ETH2412), chromoionophone VI (4′,5′-Dibromofluorescein octadecyl ester, ETCH7075), chromoionophore VIII (3′,3″,5′,5″-Tetrabromophenolphthaleinethyl ester, TBPE). 2) and 
2) indicate that these are also spelled without the “-“ as this is the commercial product names - chromoionophore, chromoionophore II, chromoionophore III, chromoionophore IV, chromoionophore V, chromoionophore VI, chromoionophore VII, chromoionophore VIII,  chromoionophore IX, chromoionophore X, chromoionophore XI, chromoionophore XVII.

Claim Objections
Claim 69 is objected to because of the following informalities: spelling of “choromoionophore-I, choromoionophore-II …. choromoionophore-XVII” etc. appears incorrect. Should the spelling be chromoionophore?  Appropriate correction is required.

 Claim 70 is objected to because of the following informalities:  Remove the “-“ before the term “calcium ionophore-III”.  Appropriate correction is required.

Allowable Subject Matter
Claims 41, 42, 43, 45, 46, 48, 58, 59, 60, 61, 63, 64, 65, 67, 68, 69, 70, 71, and 78 are allowed.
The prior art does not teach or suggest a composite material comprising a polymer material, porosity promoter which is an unfunctionalized mesoporous oxide, the porosity promoter being dispersed in the polymer material in an amount such that the cation is transportable from the solution into the composite material at a temperature below the Tg; and a chemical indicator comprising an ionic additive, a chromoionophore and an ion- selective ionophore.

Response to Arguments
Applicant’s arguments, see page 11, filed 3/17/21, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 41 has been withdrawn. Examiner notes in the specification of the instant application that “Agilent CaryTM 7000 Universal Measurement Spectrophotometer equipped with an external diffuse reflectance accessory” would quality as a diffuse reflectance detector.

Applicant’s arguments, see pages 12-21, filed 3/17/21, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection has been withdrawn. 

Conclusion
This application is in condition for allowance except for the following formal matters: 
The specification and the claims are objected to. 
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798